Citation Nr: 1739244	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-30 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral leg disorder to include restless leg syndrome.

2.  Entitlement to a compensable disability rating for a right knee disability prior to April 23, 2015 and a disability rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable disability rating for headaches prior to October 8, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board, and, in February 2016, the RO remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that in a July 2016 supplemental statement of the case (SSOC) the Agency of Original Jurisdiction (AOJ) indicated that the issue of entitlement to service connection for a right shoulder disability was an appeal before the Board.  The issue was previously before the Board, and it was remanded for further development.  After further development however, the Veteran was granted service connection for a disability of the right upper extremity and assigned a disability rating of 20 percent; which the Veteran has not otherwise objected to or challenged.  As such, the Board finds that, regarding the issue of entitlement to service connection for a right shoulder disability, the Veteran's full prayer of relief has been granted, and the matter is no longer before the Board.

The issue of  entitlement to service connection for a bilateral leg disorder to include restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's right knee disability manifested limited range of motion and pain, but flexion has not been functionally limited to 30 degrees or extension functionally limited to at least 10 degrees, and it has not resulted in ankylosis, recurrent subluxation, lateral instability, a cartilage condition, a tibia or fibula impairment, or genu recurvatum.

2.  The Veteran's headaches manifested in characteristic prostrating attacks averaging at least once per month throughout the course of his appeal, but they have not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent throughout the period on appeal for a right knee disability have been met, but the criteria for a disability in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2016). 
 
2.  The criteria for a disability rating of 30 percent throughout the period on appeal for headaches have been met, but the criteria for a disability in excess of 30 percent have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, Diagnostic Code (DC) 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

This matter was previously remanded in order to associate additional treatment records with the claims file and provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and the Veteran has provided additional treatment records with the claims file in substantial compliance with the Board's remand instructions. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



Increased Rating

Right Knee

The Veteran is seeking a compensable disability rating for his right knee disability prior to April 23, 2015, and a disability rating in excess of 10 percent thereafter.  The Board concludes that the Veteran is entitled to a 10 percent rating, but no higher, throughout the period on appeal.

The Veteran first filed for service connection for his right knee in April 2010, and, in October 2010, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran appealed the rating that was assigned.  During the pendency of the appeal, the Veteran's rating for the Veteran's right knee was increased to 10 percent effective April 23, 2015.  

Knee disabilities are evaluated pursuant to Diagnostic Codes 5003 & 5256 -5263.  38 C.F.R. § 4.71a.  Diagnostic Codes 5256 (ankylosis), 5257 (subluxation or lateral instability), 5262 (impairment of tibia or fibula), and 5263 (genu recurvatum) are not raised by the record, because the Veteran has been provided multiple VA examinations during the period on appeal; but he has not been diagnosed with ankylosis, subluxation, lateral instability, a cartilage or meniscus condition, a tibia impairment, a fibula impairment or genu recurvatum; and the Veteran's treatment records do not contain such a diagnosis during the period on appeal.  Therefore, Diagnostic Codes 5256 - 5259 & 5262 - 5263 do not provide any basis for an increased disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, a disability rating of 10 percent is assigned when a knee manifests limitation of motion of a major joint, and a disability rating of 20 percent is assigned with limitation of motion of two major joints.  The Board finds that the weight of the evidence indicates that the Veteran's right knee disability was painful throughout the period on appeal, meriting the minimal compensable rating available.  38 C.F.R. § 4.59.  Therefore, the Veteran meets the criteria for a disability rating of 10 percent throughout the period on appeal.  38 C.F.R. § 4.59.  Diagnostic Code 5003 does not provide an adequate basis for a disability rating in excess of 10 percent, because - although he has manifested arthritis in multiple joints - their severity has been evaluated under separate diagnostic codes.  

The Veteran's statements and treatment records indicate that he manifested knee symptoms throughout the period on appeal including: pain, locking, and giving out.

The Veteran's service separation examination conducted in February 2010 found his lower extremities to be normal with full strength in his knees, but the summary of defects did indicate knee pain.  In a survey of medical history provided contemporaneously with the separation examination, the Veteran reported knee trouble (specifically arthritis, pain, locking, and giving out), but he denied having or ever having had swollen or painful joints or the use of any assistive devices.

The Veteran underwent a VA examination in August 2010 at which he described experiencing weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain in his right knee.  The Veteran claimed that he could not stand, walk, or run for long periods of time.  The examiner found no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, recurrent subluxation, instability, locking pain, joint effusion, crepitus, instability, deformity, guarding of movements, malalignment, or drainage.  Moreover, the varus/valgus, drawer, and McMurray instability tests were all normal, establishing no clinical evidence of instability.  The Veteran demonstrated flexion to 140 degrees, and his extension was to zero degrees.  The examiner found no additional loss of range of motion after repetitive range of motion, and the examiner opined that pain, weakness, lack of endurance, fatigue, and incoordination did not impact the range of motion.

The Veteran testified at a personal hearing before the Board in October 2015 that his right knee continued to be symptomatic with symptoms that included pain.  He added that his symptoms had increased in severity since his most recent VA examination.  See Transcript.

Given the allegation of worsening, the Veteran was provided a second VA examination in May 2016 at which he asserted that his knees had continued to worsen.  The Veteran stated that fast walking made his right knee burn, and that walking steps would increase his symptoms.  On physical examination, the Veteran demonstrated flexion to 100 degrees, and extension to zero degrees.  The examiner found no evidence of pain with weight bearing, but did observe tenderness to palpation below the patella and objective evidence of crepitus.  The Veteran was able to perform three repetitions of range of motion testing without additional functional loss or loss of range of motion.  The examiner further opined that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability.  Additionally, the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups; and that pain, weakness, and lack of endurance further limited the Veteran's functional ability during flare-ups.  There was no reduction in the Veteran's muscle strength.  The Veteran did not manifest ankylosis, and there was no subluxation, lateral instability, recurrent effusion, meniscal or other cartilage conditions found.  The examiner noted that the Veteran did not use any assistive devices as a result of his knee disability.  

As described, the evidence of record fails to show that the Veteran is entitled to a disability rating in excess of 10 percent for his right knee disability.  In order to warrant a higher rating, the evidence would need to show that flexion in the right knee was limited to 30 degrees or less or that extension limited to 10 degrees or more.  Alternatively, the Veteran could be assigned a separate compensable disability rating if he manifested a flexion limited to 45 degrees or less and an extension limited to 10 degrees or more.  The Veteran's flexion was measured throughout the period on appeal, and the Veteran never manifested a flexion of 45 degrees of less or an extension of 10 degrees or more.  As such, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

Here, the evidence indicates that the Veteran experiences additional functional loss during painful flare-ups characterized by pain, weakness, and lack of endurance; as described by a May 2016 VA examination.  Nevertheless, additional functional loss must still cause sufficient loss of motion to support a higher rating.  Here, the Veteran's extension was repeatedly measured as normal throughout the period on appeal.  While the Veteran's flexion measurements were reduced at the second examination, they were not shown to be functionally limited to 30 degrees or less.  For example, on range of motion testing, repetitive motion testing did not cause any addition loss of motion.  While the Veteran's right knee has been painful on testing, the pain formed the basis for the compensable rating that was assigned.  

As such, the Veteran's additional functional loss is not sufficient to entitle the Veteran to an increased disability rating.

Accordingly, as described above a 10 percent rating is assigned for the Veteran's right knee throughout his appeal, and to that extent the Veteran's claim is granted, but a rating in excess of 10 percent is not warranted.

Headaches

At issue is whether the Veteran is entitled to compensable disability rating for headaches prior to October 8, 2015 and in excess of 30 percent thereafter.  The Board concludes that the Veteran is entitled to a 30 percent rating, but no higher, for his headaches.

The Veteran first filed for service connection in April 2010, and, in October 2010, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran appealed.

The Veteran's headaches are rated pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable disability rating is assigned when headaches manifest in characteristic prostrating attacks less frequent than an average of one every two months. A 10 percent rating is assigned when headaches manifest in characteristic prostrating attacks averaging one every two months.  A 30 percent rating is assigned when headaches manifest in characteristic prostrating attacks averaging once a month.  A 50 percent rating is assigned for very frequent completely prostrating and prolonged headache attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Prior to the assignment of the Veteran's original noncompensable disability rating, he was provided several VA examinations for peripheral conditions.  Although these examinations discussed some of the Veteran's symptoms - including the number and frequency of the Veteran's headaches - they did not opine whether the Veteran's symptoms were characteristic of prostrating attacks or, if so, the frequency of such attacks.  The Veteran was not provided such an examination until May 2016, and, based on the results of this examination, the Veteran was assigned a disability rating of 30 percent.  The Veteran should not be penalized by the delay in providing a pertinent VA examination, and the Veteran should be assigned a disability rating of 30 percent throughout the period on appeal.

The Veteran's treatment records and statements throughout the period on appeal indicate that he experienced headaches multiple times per week.  

The Veteran submitted a private opinion in June 2012 which noted he had sought treatment for his migraines for the previous two years (since July 2010).  The physician indicates that the Veteran experienced migraine headaches, which reportedly occurred approximately two to three times per week.

The Veteran submitted a private statement in February 2013.  The Veteran claimed that he continued to experience prostrating headaches on average two to three times a week lasting 24 hours at a time resulting in tension, stress, anger, and an inability to rest.  The Veteran stated that it was his belief that his headaches had affected his personal and professional lifestyle.  The Veteran further indicated that he was employed as a human resources supervisor, but that his headaches caused him to struggle with performing his everyday activities at work.

The Veteran testified at a personal hearing before the Board in October 2015 that he regularly experienced headaches severe enough to prevent him from performing work when they occur at his workplace.  The Veteran claimed that his headaches last between 24 and 48 hours.  The Veteran indicated that the headaches occurred approximately once per week, and that in the past two months (since August 2015) he only had to take sick leave from work two times.  See Transcript.

The Veteran submitted a personal statement in November 2015 reporting that he experiences on average two to three prostrating attacks per week, and that he has used a total of 106 hours of sick leave (approximately 131/2 days if one assumes an eight hour workday) due to his migraine's headaches.

The Veteran was provided a VA examination in May 2016 at which he reported his migraines were getting worse, occurring at least once a week and forcing him to leave work more than 15 times from April 2014 to November 2015 as well as a couple of times in 2016.  The examiner noted the following symptoms: pain, nausea, sensitivity to light and sound, and changes in vision last one to two days.  The examiner opined that the Veteran manifested prostrating attacks once a month, but he indicated that it was not productive of severe economic inadaptability.  

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 50 percent throughout the period on appeal.  The schedular rating criteria require that the Veteran's headaches be productive of severe economic inadaptability.  The evidence of record indicates that the Veteran has been employed throughout the period on appeal.  The Board is cognizant that economic inadaptability is not necessarily synonymous with employment (or lack thereof), but gainful employment, however, is certainly evidence that weighs against a finding of severe economic inadaptability.  It is not disputed that the Veteran's migraine headaches have interfered with his work, but that it the very reason he has been awarded a 30 percent disability rating.  The Board has simply not found the Veteran's migraine headaches to be so functionally limiting as to cause severe economic inadaptability.  The Board acknowledges the fact that the Veteran's migraines have caused impairment at work including reduced productivity and increase absenteeism.  Nevertheless, the Veteran has been able to maintain gainful employment in spite of these limitations, and a disability rating of 30 percent anticipates significant occupational impairments.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating of 50 percent.  As such, entitlement to a disability rating of 30 percent throughout the period on appeal for headaches is granted, and a disability rating in excess of 30 percent for headaches is denied.

TDIU

The Board has also considered whether TDIU has been raised by the record.  See Rice.  The Board finds that it has not, because the evidence of record indicates that the Veteran has been able to secure and maintain gainful employment throughout the period on appeal.  


ORDER

A disability rating of 10 percent for a right knee disorder throughout the course of the Veteran's appeal is granted; subject to the laws and regulations governing the payment of VA compensation.

A disability rating of 30 percent for headaches throughout the course of the Veteran's appeal is granted is granted; subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran contends that he is entitled to service connection for bilateral restless leg syndrome.  The Veteran was provided a VA examination in May 2016.  The examiner indicated that pertinent medical literature of record indicates that restless leg syndrome is an urge to move the legs usually accompanied or caused by uncomfortable and unpleasant sensations.  The schedular rating criteria do not explicitly identify the condition for restless leg syndrome, but disability ratings may be granted by analogy.  The Board finds that the description of condition in the pertinent medical literature most closely approximates the criteria for neurological conditions of the lower extremities.  

In the previous remand, the Board noted explained that an October 2010 a sleep study found that the Veteran jerked his limbs in his sleep, diagnosing him with restless leg syndrome, and noting that the Veteran experienced 37 events of periodic limb movement per hour which was above the expected range of up to 15 events per hour.  

The Board explained that restless leg syndrome is evaluated on the basis of whether the neurologic tic is considered to be mild, moderate, or severe, and the Board requested medical assistance in understanding what factors should be considered in evaluating the severity of the restless leg syndrome, and specifically whether it should be considered a mild, moderate or severe.

On remand, an examination was provided, but the examiner only identified the diagnostic criteria for rendering a diagnosis of restless leg syndrome.  Unfortunately, there was no additional explanation of restless leg syndrome that would allow the Board to effectively rate the Veteran's condition.  As such, an addendum is required.
Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the May 2016 neurologic examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should explain what factors should be considered in evaluating the Veteran's restless leg syndrome and whether it should be considered a mild, moderate, or severe neurologic disability.

2.  Then readjudicated the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


